 


109 HR 319 IH: To require a temporary moratorium on leasing, exploration, and development on lands of the Outer Continental Shelf off the State of California, and for other purposes.
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 319 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Cunningham introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To require a temporary moratorium on leasing, exploration, and development on lands of the Outer Continental Shelf off the State of California, and for other purposes. 
 
 
1.Preleasing and leasing activitiesThe Secretary of the Interior shall not conduct a lease sale or issue a lease for oil or gas under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) in the Southern California, Central California, or Northern California Planning Areas until the later of—
(1)January 1, 2011; or
(2)45 days of continuous session of the Congress after the issuance of the final environmental impact statement relating to the second 5-year oil and gas leasing program prepared under section 18 of the Outer Continental Shelf Lands Act after the date of enactment of this Act.
2.Exploration and development activities
(a)MoratoriumThe Secretary of the Interior shall not approve any exploration plan, development and production plan, or application for permit to drill, or permit any drilling, for oil or gas under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) on any lands of the Outer Continental Shelf in the Southern California, Central California, or Northern California Planning Areas until 45 days of continuous session of the Congress after submittal to the Congress of the completed studies described in subsection (b).
(b)Studies
(1)Description of studies requiredThe studies required under subsection (a) are studies with respect to the Southern California, Central California, and Northern California Planning Areas to acquire information found inadequate for Outer Continental Shelf lands offshore California by the National Research Council report entitled The Adequacy of Environmental Information for Outer Continental Shelf Oil and Gas Decisions: Florida and California issued in 1989 by the National Research Council’s Committee to Review the Outer Continental Shelf Environmental Studies Program, and supported by the President’s Outer Continental Shelf Leasing and Development Task Force through Department of the Interior Contract No. 1435000130495.
(2)Peer review requirementNo study described in paragraph (1) shall be considered completed unless such study has been reviewed, before submittal to the Congress, by at least 3 scientists who—
(A)shall be nominated by the Scripps Institute of Oceanography and approved by the Secretary of the Interior and the Governor of the State of California;
(B)are not employees of the Department of the Interior; and
(C)are well qualified in the scientific disciplines required for performance of the particular study or studies they review.
3.Continuous session of CongressIn computing any 45-day period of continuous session of Congress under this Act—
(1)continuity of session is broken only by an adjournment of the Congress sine die; and
(2)the days on which either House of Congress is not in session because of an adjournment of more than 3 days to a day certain are excluded. 
 
